DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: character 145 located in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities: In page 2, lines 27-28, “FIGS. 3A-3D are schematic longitudinal cross sections of various alternative examples of a brief pant as depicted in FIG. 2B, taken along line 3-3 in FIG. 2B.” should read “FIGS. 3A-3D are schematic longitudinal cross sections of various alternative examples of a brief pant as depicted in FIG. 2A, taken along line 3-3 in FIG. 2A.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “the Caliper is no greater than 5 mm”, and the claim also recites “more preferably no greater than 4 mm, and even more preferably no greater than 3.5 mm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-2, 4-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (U.S. Patent No. 7462173 B2).
Regarding claim 1, Carstens discloses a durable absorbent pant (holder 20; Abstract; Figure 1), comprising: a front waist portion (front region 30; Figure 1; Column 6, lines 19-21) with a front waist edge (front side of elasticized waistband 22; annotated Figure 1; Column 6, lines 21-23) and left and right front leg opening edges (side elastics 62; Figure 1 and 2; Column 6, lines 26-28); a rear waist portion (rear region 40; Figure 2; Column 6, lines 26-28) with a rear waist edge (rear side of elasticized waistband 22; annotated Figure 1; Column 6, lines 21-23) and left and right rear leg opening edges (side elastics 62; Figure 1 and 2; Column 6, lines 26-28); a crotch portion (crotch region 50; Figure 1 and 2; Column 6, lines 19-21) comprising a crotch gusset (Column 12, lines 4-9), the crotch portion having a forward portion meeting the front waist portion and a rearward portion meeting the rear waist portion (crotch region is connected to front region 30 and rear region 40; Column 7, lines 49-50); and left and right hip side portions (side elastics 62; Figure 1 and 2) joining the front waist portion to the rear waist portion (Figure 1 and 2) and thereby forming a waist opening (waist opening 21; Figure 1; Column 6, lines 23-25) with a waist opening edge comprising the front waist edge and the rear waist edge (elasticized waistband 22 formed by front and rear waist edge; Column 6, lines 21-23), and left and right leg openings (leg openings 60; Figure 2; Column 6, lines 25-26); wherein, when the pant is in an opened configuration in which the front waist portion and rear waist portion are separated at the hip side portions, the pant has a longitudinal axis and a lateral axis (longitudinal axis L and lateral axis T; Figure 3), with an intersection thereof, the intersection occurring in the crotch portion (intersection of longitudinal L and lateral axis T is on crotch portion; Figure 3); wherein each of the front waist portion, rear waist portion and crotch gusset comprises a knitted material (Column 6; lines 45-47); and wherein the crotch gusset comprises an absorbent assembly (absorbent article is held at crotch region; Column 5, lines 12-19) comprising an absorbent layer and a liquid impermeable barrier layer disposed to the outward-facing side of the absorbent layer (absorbent layer 310 and liquid impervious backsheet 308; Column 18, lines 10-14), and the crotch portion has a central Caliper at the intersection of the lateral and longitudinal axes. The crotch gusset and the absorbent assembly are interchangeable terms (specification; page 8, lines 11-13). It is inherent that the crotch portion has a central Caliper at the intersection of the lateral and longitudinal axis since it is a measurement of thickness/distance. 
However, Carstens does not expressly disclose a crotch gusset/absorbent assembly that exhibits a maximum Longitudinal Elongation of 25 percent to 100 percent and a Longitudinal Tensile Modulus of 10 gf/mm to 100 gf/mm.
It would have been obvious to one It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the durable absorbent pant of Carstens to have a crotch gusset/absorbent assembly that exhibits a maximum Longitudinal Elongation of 25 percent to 100 percent and a Longitudinal Tensile Modulus of 10 gf/mm to 100 gf/mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the durable absorbable pant of Carstens would not operate differently with the claimed maximal Longitudinal Elongation and Longitudinal Tensile Modulus since the absorbent pant’s crotch gusset/absorbent assembly is similarly made of knitted material, with similar components and structure (see disclosed above) and is intended to absorb bodily fluid and to be comfortably worn by the user. 

    PNG
    media_image1.png
    403
    884
    media_image1.png
    Greyscale

Annotated Figure 1
	Regarding claim 2, Carstens discloses the durable absorbent pant of claim 1.
However, Carstens does not expressly disclose the crotch gusset exhibits a Volume Absorption Capacity of at least 0.50 ml/cm3, up to 1.2 ml/cm3. 
It would have been obvious to one It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the durable absorbent pant of Carstens to have a crotch gusset/absorbent assembly that exhibits a Volume Absorption Capacity of at least 0.50 ml/cm3, up to 1.2 ml/cm3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the durable absorbable pant of Carstens would not operate differently with the claimed Volume Absorption Capacity since the absorbent pant’s crotch gusset/absorbent assembly is similarly made of knitted material, with similar components and structure (see disclosed Claim 1 above) and is intended to absorb bodily fluid and to be comfortably worn by the user.
Regarding claim 4, Carstens discloses the pant of claim 1. Carstens further discloses the absorbent assembly comprises a plurality of layer components (absorbent article located at crotch region has a plurality of layers; Column 4, lines 49-58), and at least one of the layer components comprises an elastic material (crotch region 50 of holder 20 is made of elastic material and is part of absorbent assembly/crotch gusset; Column 6, lines 28-30). 
Regarding claim 5, Carstens discloses the pant of claim 4. Carstens further discloses the elastic material comprises one or more of elastic fiber, elastic thread, elastic yarn or elastic film (elastic material of crotch region 50 is made of yarn; Column 8, lines 54-57).
Regarding claim 6, Carstens discloses the pant of claim 4. Carstens further discloses the elastic material comprises a material selected from the group consisting of PET, TPEE, elastane and polyurethane, and combinations thereof (elastic material of crotch region is made of spandex yarn or Lycra which are brand names of elastane; Column 8, lines 54-57).
Regarding claim 13, Carstens discloses the pant of claim 1. Carstens further discloses the Caliper is no greater than 5 mm, more preferably no greater than 4 mm, and even more preferably no greater than 3.5 mm (caliper is less than 5 mm; Column 21, lines 20-22).
Regarding claim 14, Carstens discloses the pant of claim 1. Carstens further discloses wherein the crotch portion comprises four layers comprising a wearer-facing layer (liquid pervious topsheet 306; Column 18, lines 10-14), an absorbent layer directly beneath the wearer-facing layer (absorbent core 310 under topsheet 306; Column 18, lines 10-14), a liquid impermeable barrier layer beneath the absorbent layer (liquid impervious backsheet 308; Column 18, lines 10-14) and an outward-facing layer beneath the barrier layer (crotch region 50 of holder 20 that is in contact of absorbent article; Figure 9; Column 12, lines 42-52).
Regarding claim 15, Carstens discloses the pant of claim 14. Carstens further discloses wherein any of the wearer-facing layer, absorbent layer and outward-facing layer comprises elastic filaments (crotch region 50 of holder 20 that is in contact of absorbent article is made of elastane which is elastic; Column 8, lines 54-57).
10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens (U.S. Patent No. 7462173 B2). as applied to claim 1 above, and further in view of Van De Maele (U.S. Patent No. 2013/0226120 A1).
Regarding claim 3, Carstens teaches the pant of claim 1. Carstens further discloses the pant is a brief pant (Abstract). Carstens does not teach that the brief pant has a minimum crotch width CW of at least 8 cm.
However, Van De Maele teaches the brief pant has a minimum crotch width CW of at least 8 cm (crotch width is 10 cm; Paragraph 0181).
Carstens and Van De Maele are both considered to be analogous to the claimed invention because they are in the same field of absorbent articles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Van De Maele and have the crotch width of the pant of Carstens to be 10 cm. This allows for an improved consumer comfort and for the absorbent assembly/article to hold fluid at the crotch region (Van De Maele; Paragraph 0180 and 0181).
11.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (U.S. Patent No. 7462173 B2) as applied to claim 1 above, and further in view of Peterson (U.S Patent No. 5562648 A).
Regarding claim 7, Carstens teaches the claim limitations of claim 1. Carstens does not teach wherein the absorbent assembly comprises a wearer-facing layer comprising a knitted fabric material.
However, Peterson teaches wherein the absorbent assembly comprises a wearer-facing layer comprising a knitted fabric material (top layer 36 is made of open knit fabric; Figure 4; Column 3, lines 47-51).
Carstens and Peterson are both considered to be analogous to the claimed invention because they are in the same field of absorbent undergarments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Peterson and incorporate the knitted fabric wearer-facing layer/top layer of Peterson to replace the wearer-facing layer/top layer of Carstens. The knitted fabric that is contact with the skin is a light fabric that enhances wicking of moisture to absorb bodily fluid (Peterson; Abstract; Table).
Regarding claim 8, Carstens in view of Peterson teaches the claim limitations of claim 7. The modified Carstens does not teach wherein the knitted fabric material is knitted of one or more yarns that comprise synthetic material selected from the group consisting of polyester, polyamide, polypropylene, polyethylene and combinations thereof.
However, Peterson teaches wherein the knitted fabric material is knitted of one or more yarns that comprise synthetic material selected from the group consisting of polyester, polyamide, polypropylene, polyethylene and combinations thereof (knitted top layer 36 is made of polypropylene fabric; Figure 4; Column 3, line 66 to Column 4, line 2). 
Carstens and Peterson are both considered to be analogous to the claimed invention because they are in the same field of absorbent undergarments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Peterson and incorporate the polypropylene knitted fabric wearer-facing layer/top layer of Peterson to replace the wearer-facing layer/top layer of Carstens. The polypropylene knitted fabric that is contact with the skin a highly absorbent fabric that enhances wicking of moisture to absorb bodily fluid (Peterson; Abstract; Table; Column 3, line 66 to Column 4, line 2).
12.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (U.S. Patent No. 7462173 B2) as applied to claim 1 above, and further in view of Garrou et al. (U.S Patent No. 3909851 A).
Regarding claim 9, Carstens teaches the claim limitations of claim 1. Carstens does not teach wherein the absorbent assembly comprises an absorbent layer comprising an absorbent knitted fabric material.
However, Garrou teaches wherein the absorbent assembly comprises an absorbent layer comprising an absorbent knitted fabric material (absorbent insert has knitted loop fabric; Column 3, lines 4-14).
Carstens and Garrou are both considered to be analogous to the claimed invention because they are in the same field of absorbent undergarments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Garrou and incorporate the absorbent knitted fabric of Garrou to replace the absorbent core/layer of Carstens. The absorbent knitted fabric provides softness to the user and high absorbency of bodily fluids collected in the crotch region (Garrou et al.; Abstract; Column 2, lines 60-68).
Regarding claim 10, Carstens in view of Garrou teaches the claim limitations of claim 9. The modified Carstens does not teach wherein the absorbent knitted fabric material is a knitted terrycloth material.
However, Garrou teaches wherein the absorbent knitted fabric material is a knitted terrycloth material (absorbent insert is made of terry knitted loop fabric; Column 3, lines 4-14).
Carstens and Garrou are both considered to be analogous to the claimed invention because they are in the same field of absorbent undergarments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Garrou and incorporate the terry knitted fabric of Garrou to replace the absorbent core/layer of Carstens. The terry knitted fabric provides softness to the user and higher absorbency of bodily fluids collected in the crotch region compared to other materials (Garrou et al.; Abstract; Column 2, lines 60-68 and Column 3, lines 20-25).
Regarding claim 11, Carstens in view of Garrou teaches the claim limitations of claim 9. The modified Carstens does not teach wherein the absorbent knitted fabric material is knitted of one or more yarns that comprise material selected from the group consisting of cotton, rayon, viscose, polyester, polyamide and combinations thereof.
However, Garrou teaches wherein the absorbent knitted fabric material is knitted of one or more yarns that comprise material selected from the group consisting of cotton, rayon, viscose, polyester, polyamide and combinations thereof (absorbent insert is made of cotton yarn; Column 3, lines 4-14).
Carstens and Garrou are both considered to be analogous to the claimed invention because they are in the same field of absorbent undergarments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Garrou and incorporate the cotton knitted fabric of Garrou to replace the absorbent core/layer of Carstens. The cotton knitted fabric provides softness to the user and higher absorbency of bodily fluids collected in the crotch region compared to other materials (Garrou et al.; Abstract; Column 2, lines 60-68 and Column 3, lines 20-25).
13.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens in view of Garrou as applied to claim 9 above, and further in view of Clarke (U.S. Patent No. 6258455 B1).
Regarding claim 12, Carstens in view of Garrou teaches the claim limitations of claim 9. The modified Carstens does not teach wherein the absorbent knitted fabric material comprises a microfiber yarn.
However, Clarke teaches wherein the absorbent knitted fabric material comprises a microfiber yarn (Abstract; Column 2, lines 32-46).
The modified Carstens and Clarke are both considered to be analogous to the claimed invention because they are in the same field of absorbent articles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Garrou and have the microfiber fabric of Garrou to replace the absorbent core/layer of Carstens. This allows for the absorbent layer to have antimicrobial properties and have a larger surface area to absorb more liquids (Abstract; Column 1, lines 62-67 and Column 2, lines 1-5).
14.	Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens as applied to claim 14 above, and further in view of Levy (U.S. Patent No. 5085653 A).
Regarding claim 16, Carstens teaches the claim limitations of claim 14. Carstens does not teach wherein the barrier layer is a polymeric film. 
However, Levy teaches wherein the barrier layer is a polymeric film (barrier layer 14 is made of polyurethane which is a polymeric film; Column 3, lines 13-27).
Carstens and Levy are both considered to be analogous to the claimed invention because they are in the same field of absorbent undergarments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Levy and incorporate the polymeric film to replace the barrier/backsheet layer of Carstens. The film prevents the leakage of fluid and hold the fluid in the absorbent layer (Levy; Column 2, lines 42-48 and Column 3, lines 13-17). 
Regarding claim 18, Carstens in view of Levy teaches the claim limitations of claim 16. The modified Carstens does not teach wherein the polymeric film is an elastomeric film. 
However, Levy teaches wherein the polymeric film is an elastomeric film (barrier layer 14 is made of polyurethane which is an elastomeric film; Column 3, lines 13-27).
Carstens and Levy are both considered to be analogous to the claimed invention because they are in the same field of absorbent undergarments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Levy and incorporate the elastomeric film to replace the barrier/backsheet layer of Carstens. The film prevents the leakage of fluid and hold the fluid in the absorbent layer (Levy; Column 2, lines 42-48 and Column 3, lines 13-17). 
Regarding claim 19, Carstens in view of Levy teaches the claim limitations of claim 16. The modified Carstens does not teach wherein the polymeric film comprises a material selected from the group consisting of PET, TPEE, elastane and polyurethane, and combinations thereof. 
However, Levy teaches wherein the polymeric film comprises a material selected from the group consisting of PET, TPEE, elastane and polyurethane, and combinations thereof (barrier layer 14 is made of polyurethane; Column 3, lines 13-27).
Carstens and Levy are both considered to be analogous to the claimed invention because they are in the same field of absorbent undergarments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Levy and incorporate the polyurethane film to replace the barrier/backsheet layer of Carstens. The film prevents the leakage of fluid and hold the fluid in the absorbent layer (Levy; Column 2, lines 42-48 and Column 3, lines 13-17).
15.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens in view of Levy as applied to claim 16 above, and further in view of Curro et al. (U.S. Patent No. 6884494 B1).
Regarding claim 17, Carstens in view of Levy teaches the claim limitations of claim 16. The modified Carstens does not teach wherein the polymeric film has been applied in liquid, semi-molten or molten form to an outward-facing side of a superadjacent knitted fabric and has thereby partially penetrated texture of the outward-facing side thereof.
However, Curro teaches wherein the polymeric film has been applied in liquid, semi-molten or molten form to an outward-facing side of a superadjacent knitted fabric and has thereby partially penetrated texture of the outward-facing side thereof (outer layer film is thermally bonded onto central layer 30; Column 11, lines 19-27).
Carstens and Curro are both considered to be analogous to the claimed invention because they are in the same field of absorbent undergarments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of Curro and apply the barrier film in molten form onto the absorbent layer/core of Carstens. This allows for a durable adhesion between the layers and increases the overall durability of the article (Curro et al.; Column 9, lines 66-67 and Column 10, lines 1-12).
16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carstens as applied to claim 1 above, and further in view of DeLucia et al. (U.S. Patent No. 7118639 B2).
Regarding claim 20, Carstens teaches the claim limitations of claim 1. Carstens does not teach wherein a wearer-facing layer is thermal compression bonded to the absorbent layer in a pattern of thermal compression bonds.
However, DeLucia teaches wherein a wearer-facing layer is thermal compression bonded to the absorbent layer in a pattern of thermal compression bonds (first layer 20 is thermally bonded to second layer 30 making a pattern of thermal bonds; Figure 1; Column 8, lines 23-40).
Carstens and DeLucia are both considered to be analogous to the claimed invention because they are in the same field of absorbent articles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carstens to incorporate the teachings of DeLucia and thermal compression bond the topsheet/first layer to the absorbent layer/second layer of Carstens. This allows for the first layer to preserve its structure and functionality without damage when adhered to the second layer (DeLucia et al.; Column 8, lines 26-28).
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE-PH M PHAM whose telephone number is (571)272-0468. The examiner can normally be reached Mon-Fri, 8AM to 5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE-PH MINH PHAM/               Examiner, Art Unit 3781                                                                                                                                                                                         
/NICHOLAS J. WEISS/               Supervisory Patent Examiner, Art Unit 3781